PER CURIAM.
Subsequent to the date of which the transcript in this case was lodged in this Court, the defendant, T. C. Armstrong, appellant, was interdicted, and Mrs. Amelie Ford was appointed curatrix to take charge of his person and estate.
The case was at one time set for hearing in this Court and, it appearing that the' curatrix had not made herself a party to the appeal, the case was continued in order that she might have time to do so. The said Mrs. Amelie Ford, curatrix, being a resident of this State, this Court on February 15, 1929, issued an order directing that she be summoned to appear within 25 days, as required by the rules of this Court. Personal service was made •upon her by the sheriff and, after the lapse of 25 days, counsel for appellee moved that the appeal be dismissed.
The Court refused to dismiss the appeal, but, on the contrary, ruled the curatrix to show cause why the appeal should not be dismissed and ordered her to make her return into this Court by March 26, 1929. The delays for answering the rule having expired without any appearance on the part of the curatrix, it is now ordered and decreed that the appeal be dismissed.